Appellate Case: 21-8041        Document: 010110620571   Date Filed: 12/17/2021   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                          UNITED STATES COURT OF APPEALS                     Tenth Circuit

                                 FOR THE TENTH CIRCUIT                   December 17, 2021
                             _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  DENNIS PERRI RUBECK,

           Plaintiff - Appellant,

  v.                                                         No. 21-8041
                                                    (D.C. No. 0:21-CV-00089-ABJ)
  HILARY KNIGHTON BREWSTER,                                    (D. Wyo.)

           Defendant - Appellee.
                          _________________________________

                                 ORDER AND JUDGMENT*
                             _________________________________

 Before MATHESON, BALDOCK, and PHILLIPS, Circuit Judges.
                   _________________________________

       Dennis Perri Rubeck appeals the district court’s dismissal of his pro se action

 filed under 42 U.S.C. § 1983. Exercising jurisdiction under 28 U.S.C. § 1291, we

 affirm.

       Defendant-Appellee Hilary Knighton Brewster, a private attorney, represented

 a client in previous litigation against Mr. Rubeck in Wyoming state court. After that

 case settled, Mr. Rubeck sued Ms. Brewster in federal court under § 1983, alleging



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-8041     Document: 010110620571         Date Filed: 12/17/2021     Page: 2



 that her conduct in the state-court litigation violated his civil rights. The district

 court granted Ms. Brewster’s motion to dismiss under Federal Rule of Civil

 Procedure 12(b)(6). It held that Mr. Rubeck’s complaint failed to state a claim

 because he “did not allege any facts showing [Ms. Brewster] was acting under color

 of state law in her capacity as an attorney for a private individual.” R. at 29.

        We review de novo a district court’s dismissal for failure to state a claim.

 VDARE Found. v. City of Colo. Springs, 11 F.4th 1151, 1169 (10th Cir. 2021).

 Because Mr. Rubeck is proceeding pro se, “we liberally construe his filings, but we

 will not act as his advocate.” James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).

 And our “broad reading of [Mr. Rubeck’s] complaint does not relieve [him] of the

 burden of alleging sufficient facts on which a recognized legal claim could be based.”

 Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

        A § 1983 claim requires a plausible allegation that the defendant acted under

 color of state law in depriving the plaintiff of a federally protected right. VDARE

 Found., 11 F.4th at 1160. “The under-color-of-state-law element of § 1983 excludes

 from its reach merely private conduct, no matter how discriminatory or wrongful.”

 Barnett v. Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C., 956 F.3d 1228,

 1235 (10th Cir. 2020) (quotations and brackets omitted). Thus “the only proper

 defendants in a Section 1983 claim are those who represent the state in some

 capacity.” VDARE Found., 11 F.4th at 1160 (quotations omitted).

        The district court held that Mr. Rubeck failed to plead any facts showing that

 Ms. Brewster acted under color of state law. Mr. Rubeck’s allegations that


                                              2
Appellate Case: 21-8041     Document: 010110620571         Date Filed: 12/17/2021       Page: 3



 Ms. Brewster, on behalf of her client, sent a demand letter, participated in discovery,

 made various filings, and appeared in court are insufficient. See Barnett, 956 F.3d at

 1235. In Barnett, we affirmed dismissal of a § 1983 complaint against private

 attorneys alleging that they falsely reported a threat by the plaintiff to the state

 attorney general. See id. at 1232.

        On appeal, Mr. Rubeck argues that state court judges violated his civil rights

 in the previous litigation. See Aplt. Br. at 8 (conceding that “[t]he weakness of this

 lawsuit is that the person violating the Plaintiff’s Civil Rights, while acting Under the

 Color of Law, is not the Defendant”). But he did not sue any state court judges, and

 he does not dispute the district court’s holding regarding Ms. Brewster, the sole

 defendant he named in this action.

        We affirm the district court’s judgment.


                                              Entered for the Court


                                              Scott M. Matheson, Jr.
                                              Circuit Judge




                                              3